Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 20, 2021.
Claims 1, 2, 4, 5, 7-9, 12, 14-16, 18 and 19 have been amended.
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite “the received information in two limitations.  This phrase lacks proper antecedent basis.  For examination purposes, it will be understood as the extracted information.
Previous Claim Rejections - 35 USC § 101
Applicant has amended the claims to recite: extracting information from a social network using a social crawler engine, wherein the information includes a social graph depicting a relationship of other users to a user. 
The specification at [47]: Social crawler engine 320 of social network platform 130 represents one or more components that can scour a user's social network feeds and a user's social graph of social network platform 130 to collect social network information 255. Social crawler engine 320 may receive instructions from media recommendation generator 120 to extract specific information (e.g., trending topics) from one or more social networking websites. Social crawler engine 320 may receive instructions from media recommendation generator 120 to visit certain websites or certain pages within websites. Social crawler engine 320 uses crawlers to extract specific information from social networking websites. Social crawler engine 320 may use keywords, user profiles, groups, or any other suitable information to identify common threads within social media websites. Social crawler engine 320 may crawl APIs or web pages to retrieve specific information. Social crawler engine 320 may extract social aggregate content 300 and social personalization content 310 from one or more social media websites. 
The Examiner asserts that the use of the social crawler engine renders the claims eligible under 101 as the use of the social crawler engine to extract particular information, specifically the user’s social graph, results in applying the judicial exception with, or by use of, a particular machine.  The description of the engine in the specification enables the Examiner to understand this as a particular machine employed specifically to extract the data necessary to make recommendations for the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US Pat. No. 9,767,208) in view of England et al. (US Pub. No. 2012/0290399) in view of Duggal et al. (US Pub. No. 2016/0132900) in view of Nijim et al. (US Pat. No. 10,631,029).
Claims 1, 8 and 15: Chow discloses
extracting information from a social network (C5; L58 – C6; L21)
identifying, by one or more processors, one or more topics of interest from the received information;  (C5; L19-20)
determining, by the processors, text from the received information to one or more social intents;  (C5; L39-57)
analyzing, by the processor, using a machine learning algorithm, the intents (C11; L26-35)
recommending, by the processors and based on the topics of interest and the social intents, a media recommendation;  (C7; L8-20).
Chow does not disclose extracting, using a social crawler engine, information including a social graph depicting relationships between users.
England, however, discloses capturing social graph data by a web crawler. ([0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included extracting information, including a social graph, by crawling as disclosed by England in the system disclosed by Chow, for the motivation of collecting information for defining a target audience. (England; [0142]).  Chow discloses collecting social network data (C6; L16-18), thus the use of a crawler to collect the information is an obvious modification to the system of Chow.
Chow does not disclose sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the intents.
Duggal, however, discloses a sentiment analysis engine that determines and scores the positive, negative and neutral sentiment ([0039]).  The engine determines the sentiments that are associated with keywords and/or phrases.  Intents are weighted. ([0038]; [0043]; [0063]).  The source of the content is social media ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the intents as disclosed by Duggal in the system disclosed by Chow/England, for the motivation of providing a method of generating enhanced analytics for a marketer to make decisions regarding improvements. (Duggal; [0038]).
Chow does not expressly disclose receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account.
Nijim, however, discloses receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements;(C3; L42-44) determining, by the processors, that the media recommendation complies with the entitlements;(C6; L38-40) automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account (C4; L15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account, as disclosed by Nijim in the system disclosed by Chow/England/Duggal, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer. (Nijim; C1; L20-22).
Claims 2, 9 and 16:  Chow discloses social aggregate content that includes trending content (C8; L26-31) and social personalization content including user postings to a social media platform. (C6; L14-19).
Claims 3, 10 and 17:  Chow discloses trending topics (C8; L23-42); social intents are sentiments (C5; L39-57).  Nijim, as combined above, further discloses entitlements are subscriptions (C3; L31-43) and movie/TV recommendations. (C2; L25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included entitlements are subscriptions and movie/TV recommendations as disclosed by Nijim in the system disclosed by Chow, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer.
Claims 4, 11 and 18:  Chow discloses assigning a weight to recommendations that is represents a level of predicted interest for the recommendation; (C7; L1-7) and displaying the recommendation. (C7; L8-10; and L33-36). Nijim, as combined above, discloses inserting the recommendation into a watchlist (C4; L3-16) and displaying the list. (Fig. 4; 414).
Claims 5, 12 and 19:  Chow discloses receiving queries and further determining a recommendation based on the query. (C6; L1-3).
Claims 6, 13 and 20:  Chow discloses positive user sentiments. (C7; L15-20).
Claims 7 and 14: Chow discloses a viewing history. (C5; L65 – C6; L3).

Response to Arguments
Applicant’s arguments, filed May 20, 2021, have been considered.  A new grounds of rejection is presented above to address the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2014/0244612 to Bhasin et al.: [0034]: analyzes social graph data to determine intent scores for personalization ([0035]).
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629